DETAILED ACTION
Response to Amendment
The amendment filed 3 May 2021 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Newly submitted claim 93 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Definition of a monoclonal antibody is by its 6 CDR residues.  Therefore, because SEQ ID NO: 93 fails to possess the identical CDRs as recited in base claim 1, this claim is directed to a distinct and different monoclonal antibody.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 93 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Election was made without traverse in the reply filed on 10/20/20.

The rejection of claims 12, 13 & 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn due to the amendment of the claims.

Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5 & 89-92 are allowed.

Claim 7 stands rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons made of record in Paper NO: 20210128, and as follows. This is a written description rejection.
Applicant argues on page 5 of the response that base claim 1 has been amended to obviate the rejection of record.  However, claim 7 still recites that the “monoclonal antibody according to claim 1 that is human…”.  In contrast to Applicant’s assertions, the instant specification only described humanized monoclonal antibodies.  Not a single “human” monoclonal antibody has been described; thereby, not meeting the written description requirement of 35 USC 112, 1st paragraph, for the reasons made of record.
In summary, the specification describes on pages 6, 7, 19-20 & 54-69 antibodies that bind to human alpha-synuclein, at amino acids 126-140 (i.e., SEQ ID NO: 2), which includes the murine 2E6 antibody “(and humanized, chimeric and affinity matured versions)” that comprise the variable light and heavy chains of SEQ ID NOs: 19/21/23/25 & 20/22/24/26 respectively.  All of these antibodies possess the identical light and heavy chain CDRs of SEQ ID NOs: 3-6 & 6-8, respectively. (i.e., the elected invention).  However, no generic antibody that is “capable of competing” with this single parent murine antibody is described.  Nor are any human (versus humanized), other chimeric or generic anti- alpha- synuclein antibodies described merely by reciting binding to a specific epitope, or by merely functionally reciting a range of KD values, etc. (i.e., as it relates to claims 1 & 7), or that binds to SEQ ID NO: 2 with one, two, three or four amino acid mutations to SEQ ID NOs: 3-5 or 6-8 (i.e., as it relates to claims 8 & 10); especially in regards to changing those critical amino acids that confer specific antibody binding to a specific epitope required from both a variable light and heavy chain in its proper 3-dimensional conformation.  For example, antibodies possessing different 6 CDRs encompass unknown and undescribed variants of structurally and functional unknown antibodies, which would be expected by the skilled artisan to result in the generation of antibodies, or fragments thereof, which do not necessarily recognize the desired epitopes unique to human alpha-synuclein, and with the functional limitations recited in claim 1.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In other words, the specification must adequately describe at least a representative member of the claimed genus of antibodies that specifically bind to a structurally defined human anti-alpha synuclein protein epitope.  Therefore, in the absence of sufficient recitation of distinguishing identifying characteristics, because one skilled in the art cannot structurally visualize or predict what critical amino acid residues besides CDR SEQ ID NOs: 3-5 & 6-8 would structurally characterize a human that putatively binds to a human alpha synuclein polypeptide comprising SEQ ID NO: 2, the written description requirement under 35 U.S.C. 112, first paragraph is not met.  See MPEP 2163.

Accordingly, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, 1117, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the claimed invention". "The invention is, for purposes of the 'written description' inquiry, whatever is now claimed [emphasis added]".
Note, in Amgen at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir.), the court stressed that the "newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. [i.e., the antibody itself must be described, and not just binding to an epitope, or based on only functional language involving KD values, etc.; as it relates to claims 1 & 6].


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
 	



If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        August 6, 2021